REQUESTED BY: Jack M. Cleavenger, Director, Department of Public Institutions.
1. Are the counties in a community mental health region required to submit the county portion of tax funds directly to the regional governing board? 2. Must the regional governing board maintain the state funds and county matching funds in a regional board fund for allocation purposes?
1. and 2. Both of these questions should be determined from the Rules and Regulations of the Director of Medical Services of the Department of Public Institutions; if there is no Rule or Regulation covering either question, the inter-local agreement of the region should be followed; if there is no provision in the interlocal agreement, the regional governing board should make the determination.
The State of Nebraska is divided into six mental health regions according to the allocation of counties contained in section 71-5002, R.R.S. 1943. Such section is a part of 15 sections adopted by the Legislature in 1974 and cited as the Nebraska Comprehensive Community Mental Health Services Act.
Section 71-5003 thereof requires the Director of Medical Services of the Department of Public Institutions (herein the Director) to provide a comprehensive statewide plan for such services, to establish minimum standards for the operation of any facility or program funded in whole or in part under the Act, to require budgets to be submitted by each region with detailed expected expenditures, to evaluate the submitted budgets, and to promulgate such Rules and Regulations as are necessary to carry out the provisions of the Act.
The same section further provides that the Director shall provide necessary limitations on payment for inpatient services and that programs or services may be provided if community based programs are not available and the Director determines that such programs or services cannot reasonably be provided locally.
It further provides that the Director shall take whatever actions as are lawfully required to assure the coordination of the facilities, programs, and services of the various agencies of the state and those in the regions and communities whether they be public or private, which are supported in whole or in part by state funds.
Section 71-5004 of said Act provides in part:
   ". . . Each of the counties shall contribute financial support for the operation of the regional comprehensive community mental health services program based upon a funding formula acceptable to each of the counties involved."
The Act provides that the counties entering an interlocal agreement shall appoint a governing board to govern and supervise the operation of the Comprehensive Community Mental Health Services Program within their geographical boundaries.
Section 71-5006 provides that the governing board shall report annually to the Director regarding the expenditure of funds and the evaluation of services during the preceding year and submit annually to the Director a proposed budget. Section 71-5009 provides that the regional governing boards shall provide funds for comprehensive community mental health, drug abuse, and alcoholism programs from federal, private, and other sources; that exclusive of the foregoing sources the state shall provide 75 percent of the funds required to provide services in each region and that local, county, and other taxing resources shall account for 25 percent of the funds. It further provides that the regional governing board shall account for all sources and expenditure of funds for any agency receiving any state funds under the provisions of the Act.
Section 71-5010 of said Act limits the allocation of state matching funds to certain endeavors and makes it the responsibility of the Department of Public Institutions to provide accountability for all sources of funds and all expenditure of funds for all agencies receiving any state funds under the Act.
It is clear from the foregoing provisions of the Act that the Department of Public Institutions and particularly the Director of Medical Services thereof has sufficient responsibilities and authority to authorize, if not require, the adoption of Rules and Regulations governing the submission of matching funds by the local governmental unit as well as requiring the regional board to retain all funds.
In the absence of such Rules and Regulations, the answer to either of said questions would have to be ascertained from provisions of the interlocal agreement relating thereto, if any, or it would have to be determined by the regional governing board which is responsible for the local and state funds in the region.